     Case 2:90-cv-00520-KJM-DB Document 6976 Filed 12/07/20 Page 1 of 12


 1   XAVIER BECERRA, State Bar No. 118517           PAUL B. MELLO, State Bar No. 179755
     Attorney General of California                 LISA M. POOLEY, State Bar No. 168737
 2   MONICA N. ANDERSON, State Bar No. 182970       SAMANTHA D. WOLFF, State Bar No. 240280
     Senior Assistant Attorney General              LAUREL E. O’CONNOR, State Bar No. 305478
 3   ADRIANO HRVATIN, State Bar No. 220909          HANSON BRIDGETT LLP
     Supervising Deputy Attorney General              1676 N. California Boulevard, Suite 620
 4   ELISE OWENS THORN, State Bar No. 145931          Walnut Creek, CA 94596
     KYLE A. LEWIS, State Bar No. 201041               Telephone: (925) 746-8460
 5   LUCAS HENNES, State Bar No. 278361                Fax: (925) 746-8490
     NAMRATA KOTWANI, State Bar No. 308741             E-mail: PMello@hansonbridgett.com
 6   Deputy Attorneys General                       Attorneys for Defendants
      1300 I Street, Suite 125
 7    P.O. Box 944255                               ROMAN M. SILBERFELD, State Bar No. 62783
      Sacramento, CA 94244-2550                     GLENN A. DANAS, State Bar No. 270317
 8    Telephone: (916) 210-7318                     ROBINS KAPLAN LLP
      Fax: (916) 324-5205                             2049 Century Park East, Suite 3400
 9    E-mail: Elise.Thorn@doj.ca.gov                  Los Angeles, CA 90067-3208
     Attorneys for Defendants                         Telephone: (310) 552-0130
10                                                    Fax: (310) 229-5800
                                                      E-mail: RSilberfeld@RobinsKaplan.com
11                                                  Special Counsel for Defendants

12

13

14                        IN THE UNITED STATES DISTRICT COURT

15                      FOR THE EASTERN DISTRICT OF CALIFORNIA

16                                 SACRAMENTO DIVISION

17

18
     RALPH COLEMAN, et al.,                       2:90-cv-00520 KJM-DB (PC)
19
                                      Plaintiffs, DEFENDANTS’ RESPONSE TO
20                                                NOVEMBER 19, 2020 ORDER
                  v.
21

22   GAVIN NEWSOM, et al.,
23                                  Defendants.
24

25

26
27

28

                                          Defs.’ Resp. Nov. 19, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976 Filed 12/07/20 Page 2 of 12


 1         In its November 19, 2020 order following the October 23 inpatient transfers evidentiary

 2   hearing, the Court asked the parties to address a new question regarding whether it could

 3   “presume” harm in the case of delayed transfers, separate from the three narrow questions the

 4   Court indicated for months was the focus of the evidentiary hearing, and which in fact were the

 5   subject of the hearing. For the reasons set forth below, the Court cannot and should not presume

 6   harm to Coleman class members from delayed transfers. It is not consistent with the required

 7   analysis under the Eighth Amendment or the Prison Litigation Reform Act. In addition, the

 8   Court’s approval of exceptions to the Program Guide transfer timelines itself demonstrates that

 9   constitutional harm cannot be simply presumed due to a patient’s delayed transfer. Such a

10   presumption is also improper because it would deprive Defendants of the ability to demonstrate

11   that it had remedied any harm in individual cases. In fact, Defendant can demonstrate that

12   patients were not harmed by awaiting transfer to Department of State Hospital inpatient beds in

13   recent months.

14                                              ARGUMENT
15   I.     THE PRESUMPTION OF HARM HAS NO LEGAL SUPPORT.
16          To evaluate a claim of harm under the Eight Amendment, the Court must find: (1) an
17   “objective component” which shows “the alleged wrongdoing was objectively harmful enough to
18   establish a constitutional violation;” and (2) a “subjective” inquiry into whether prison staff
19   acted “with a sufficiently culpable state of mind.” Bearchild v. Cobban, 947 F.3d 1130, 1140
20   (9th Cir. 2020) (citing Hudson v. McMillian, 503 U.S. 1, 8 (1992)); see also Farmer v. Brennan,
21   511 U.S. 825, 837 (1994). After a full-day evidentiary proceeding on October 23, the evidence is
22   clear—neither Eighth Amendment element is met and there is no basis to presume cognizable
23   harm from delayed transfers. To the contrary, delayed transfers are justified considering the risks
24   and medical needs applicable to the Coleman class, the letter and spirit of the Program Guide,
25   Department of State Hospital (DSH) and California Department of Corrections and
26   Rehabilitation’s (CDCR) competing constitutional duties, and the law of this case.
27

28
                                                       1
                                                 Defs.’ Resp. Nov. 19, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976 Filed 12/07/20 Page 3 of 12


 1         A.    Objective Harm Must Be Evaluated In The Context Of COVID-19.

 2         “What is necessary to show sufficient harm for purposes of the Cruel and Unusual

 3   Punishments Clause depends upon the claim at issue.” Hudson, 503 U.S. at 8. The objective

 4   harm analysis is “therefore contextual and responsive to ‘contemporary standards of decency.’”

 5   Id. (citing Estelle v. Gamble, 429 U.S. 97, 103 (1967)). Accordingly, the potential harm from

 6   delay in inpatient transfers must be evaluated in light of current conditions, i.e., considering

 7   Court-ordered COVID-19 screening and the systemic and unprecedented public health constraints

 8   that Defendants face. Harm cannot simply be presumed under the Eighth Amendment. See, e,g.,

 9   Helling v. McKinney, 509 U.S. 25, 36 (1993) (articulating the high quantum of proof required to

10   show proscribed harm as “risk” that society refuses to tolerate and does not expose anyone to it).

11         There is no doubt that the pandemic presents exigent circumstances where health and public

12   safety may inform the proper scope of constitutional rights. Jacobson v. Massachusetts, 197 U.S.

13   11, 27 (1905); see also Three-Judge Court Order, ECF No. 6574 at 9 (finding that Defendants are

14   confronting an “unprecedented pandemic” that “the entire world was unprepared for”). “Prison

15   officials may be more restrictive than they otherwise may be if a genuine emergency exists, and

16   certain services may be suspended temporarily.” Thomas v. Ponder, 611 F.3d 1144 (9th Cir.

17   2010); see also Noble v. Adams, 646 F.3d 1138, 1143-47 (9th Cir. 2011) (a post-riot lockdown of

18   prison that resulted in denial of Eighth Amendment rights was reasonable to furnish safety);

19   Norwood v. Vance, 591 F.3d 1062 (9th Cir. 2010) (recognizing that the right to outdoor exercise

20   may be temporarily denied where officials must quickly respond to violence threatening inmate

21   safety). In “genuine emergencies,” prison officials may impose a temporary denial of

22   constitutional rights and are afforded “reasonable leeway” to make these “delicate” decisions.

23   Hayward v. Procunier, 629 F.2d 599, 603 (9th Cir. 1980) (internal citations omitted).

24         Here, an analysis of harm under the Eight Amendment must take into account this Circuit’s

25   “genuine emergency” standard and “contemporary standards of decency”—a pandemic-era

26   evaluation that must consider the health and safety of all prisoners, including Coleman class

27   members, DSH patients, state health and correctional employees and their families, and conserve

28   healthcare resources within and outside the custodial environment. (See ECF No. 6843-1, at 12-
                                                       2
                                                 Defs.’ Resp. Nov. 19, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976 Filed 12/07/20 Page 4 of 12


 1   13 (“[A]llowing contagion to be introduced into a DSH facility could have wide-ranging impact

 2   on communities throughout the state.”).) Defendants’ conduct has been (and continues to be)

 3   objectively reasonable under these unprecedented circumstances. See Kevin M. A. v. Decker, 457

 4   F. Supp. 3d 445, 458 (D.N.J. 2020) (enumerating reasonable steps taken for infection control). In

 5   March 2020, DSH acted quickly to prevent infection because it could spread unchecked among its

 6   patients who resided in congregate settings. (See ECF No. 6949 at 5.) At the same time, over

 7   100 Coleman patients have safely and timely transferred to DSH inpatient beds under the

 8   COVID-19 screening and transfer guidelines developed by DSH and CDCR with input from the

 9   Special Master’s experts since April 2020. (See id., at 5-8.) Through the individualized review

10   process established with the Special Master and his experts, patients will continue to transfer to

11   DSH. (Id.) Plaintiffs concede that the “onset of the pandemic may have initially excused delayed

12   transfers in the early Spring.” (ECF No. 6948-1 at 4.) They, however, contend that the pandemic

13   is the “new normal” and allege that the current “indefinite suspension of the Program Guide’s

14   timelines” harms Coleman patients. (Id.) The argument fails.

15         First, there is no “indefinite suspension”; that is a mischaracterization. The evidence shows

16   clearly that patients continue to be transferred to DSH, some within Program Guide timelines.

17   Second, the “new normal” Plaintiffs reference has resulted in the unprecedented suspension of

18   assembly and travel, including restrictions applicable to worship services; unprecedented

19   regulation of economic and social activity, including requiring certain types of businesses to close

20   and prohibiting landlords from evicting tenants even in cases of nonpayment of rent; and an
21   unprecedented disruption of medical services for persons in the community as well as persons in

22   prison.1 During a “public health crisis,” government action is unconstitutional only if it has “no

23   real or substantial relation . . . to [protect public health and safety], or is, beyond all question, a

24   plain, palpable invasion of rights secured by the fundamental law.” In re Rutledge, 956 F.3d

25
             1
              Inpatient psychiatric units are tightening admission criteria following “a growing amount
26   of media coverage describing frequent and severe outbreaks occurring on psychiatric units, with
     some outbreaks leading to multiple COVID-19 related deaths.” Ermal Bodjani, et al., COVID-19
27   Pandemic: Impact on psychiatric care in the United States, 289 Psychiatry Res. 113069,
     https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7200362/pdf/main.pdf.
28
                                                         3
                                                   Defs.’ Resp. Nov. 19, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976 Filed 12/07/20 Page 5 of 12


 1   1018, 1027 (8th Cir. 2020) (quoting Jacobsen). That is not the case here. Plaintiffs have not

 2   shown that Defendants’ policy choices bear no relation to safety and health—accordingly, a

 3   presumption of harm would be contrary to well-established public health law and the genuine

 4   emergency exception in Eighth Amendment jurisprudence.2 Third, Plaintiffs’ assertion that the

 5   COVID-19 pandemic is no longer an emergency and no longer presents unusual circumstance

 6   warranting delayed transfers contradicts reality and conflicts with the consensus of public health

 7   experts. See, e.g., Foster v. Comm'r of Correction, 484 Mass. 698, 732, 146 N.E.3d 372, 402

 8   (2020) (“At this juncture, it appears that the COVID-19 pandemic will continue to demand

 9   extraordinary, and coordinated, efforts by all parties, as well as the courts.”) With a potentially

10   effective vaccine still only on the horizon, and far from ready for distribution to inmates, the

11   current emergency is anything but “normal.” Finally, Defendants have the authority and

12   discretion to be nimble, adjust, and take informed and reasonable steps to address a pandemic like

13   COVID-19, just as quickly as it evolves over time. If community transmission increased and

14   caused rampant staff infection at either a DSH or CDCR facility, transfers would need to be

15   delayed until appropriate screening were performed and safe passage assured. The Court should

16   not endorse an inflexible approach to Program Guide timelines risking inmate and staff safety.

17         B.    Harm Arising From Delayed Transfer Is An Individualized Medical
                 Determination Rather Than A Class-Wide Determination.
18

19         A class-wide presumption of harm is incompatible with the clinical balancing of risks that

20   CDCR and DSH’s mental health personnel and leaders have been carrying out with the assistance
21   and input of the Special Master’s experts to inform their transfer decisions during the COVID-19

22   pandemic. (See ECF No. 6949, at 5-6.) This balancing evinces a good-faith effort to comply

23   with Program Guide timelines for inpatient transfers, as modified by the temporary addition of

24   COVID-19 screening.3 Plaintiffs concede an individualized analysis of risk is appropriate. (ECF

25          2
               A presumption of harm would also violate the well-established tradition of judicial
     deference to the executive during public health emergencies. “Deference . . . is due to prison
26   authorities to determine which additional measures must be taken to avoid catastrophic results.”
     Three-Judge Court, ECF No. 6574, at 13 (citing Turner v. Safley, 482 U.S. 78, 84–85 (1987)).
27           3
               Defendants have previously established that when patients are transferred to DSH
     beyond the Program Guide timeframes due to quarantine and testing protocols contained in the
28
                                                       4
                                                 Defs.’ Resp. Nov. 19, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976 Filed 12/07/20 Page 6 of 12


 1   No. 6948-1, at 9, 10.) Such an individualized determination of risk is necessarily fluid and

 2   changes with circumstances. Generally, clinicians are required to balance the benefits and risks

 3   before providing a specific treatment to individual patients. Here, Defendants were required to

 4   weigh the increased infection risk caused by transfer against the benefits of treatment at DSH.

 5   (10/23/20 Hrg. Tr. at 87:5 – 88:3, 111:15-18, 161:21 – 162:7.) When pandemic crisis care

 6   standards apply, this analysis is extended further to allow clinicians to balance the obligation to

 7   save the greatest possible number of lives against the need to care for each patient. (Kheriaty

 8   Decl. ¶ 9.)

 9          Plaintiffs impugn the balancing of harms that informs Defendants’ decision to delay

10   inpatient transfers, but their position is not supported by the record. Plaintiffs want patients to

11   transfer within a rigid and uncompromising timeline, even when that would pose catastrophic

12   individual and collective risk to class members and other DSH patients. The California

13   Department of Public Health, federal, and professional guidance regarding crisis care standards

14   supports the finding that the harms, both individual and collective, of immediate transfer clearly

15   outweigh the harms of a temporary delay in transfer. (Kheriaty Decl. ¶ 10.) Transferring

16   COVID-19 positive patients to DSH risks facilitating the spread of COVID-19 throughout a

17   congregate setting that treats a vulnerable population. (Id. at ¶ 13.) Even a single transferred

18   asymptomatic COVID-19 patient would introduce a highly virulent disease with a high mortality

19   rate to an extraordinarily vulnerable and confined patient population and into the community,

20   threatening to consume scarce medical resources, overburden professionals, and upend the state’s
21   medical infrastructure. (Id. at ¶ 19.) This elevated risk of systemic compromise is not acceptable

22   when compared to the relatively modest risk to an individual of having his or her transfer delayed

23   for safety reasons. (Id. at ¶ 12.) Further, transferring untested patients, as Plaintiffs propose,

24   exposes them to potential infection, and easily avoidable morbidity and mortality. (Id. at ¶ 21.)

25          At the start of the pandemic, when Defendants (like the rest of the world) were trying to

26   understand how best to curtail the spread of the insidious coronavirus, all but the most pressing
27   COVID-19 guidelines, such deviations are permitted under the Program Guide under the medical
     and unusual circumstances exceptions. (ECF No. 6949, at 8-9.)
28
                                                       5
                                                  Defs.’ Resp. Nov. 19, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976 Filed 12/07/20 Page 7 of 12


 1   transfers to DSH were suspended to mitigate individual and collective harm.4 Subsequently, with

 2   the benefit of greater clinical knowledge and guidance about the nature of this disease, CDCR and

 3   DSH developed protocols to expedite transfers and prioritize those patients from closed

 4   institutions who could be safely transferred without getting infected or causing infections at

 5   CDCR or DSH. (ECF No. 6949, at 13.) This approach was reasonable and responsible. In any

 6   event, CDCR patients awaiting transfer still receive adequate psychiatric evaluation and treatment

 7   (see ECF No. 6949, at 14) and at least a subset of those patients would be clinically inappropriate

 8   candidates for transfer, which establishes that any generalized presumption of class-wide harm, as

 9   the Court suggests, is improper. (Mehta Decl. ¶ 3.) Rather than presuming generalized harm to

10   the entire class, which would force Defendants to take actions that contravene public health

11   guidance, the Court should allow Defendants to continue to conduct case-by-case patient reviews

12   with the input of the Special Master’s experts to make responsible transfer decisions to keep

13   patients and staff safe.

14         C.    There Is No Evidence of Culpable Intent.
15         Even if the Court presumes an objective harm arising from delayed inpatient transfers,

16   Eighth Amendment liability only attaches if Defendants acted with a subjectively culpable state

17   of mind. Prison officials are not liable if they responded reasonably to a known risk, even if the

18   harm ultimately was not averted. Farmer, 511 U.S. at 844. Here, Defendants’ conduct

19   demonstrates a recognition that CDCR and DSH faced two competing constitutional duties and

20   sought to act diligently and reasonably to keep inmate and staff safe—the opposite of a culpable
21   state of mind under the Eighth Amendment. On the one hand, CDCR and DSH were obligated to

22   act with utmost caution to keep their patients in congregate living settings safe during the

23   pandemic and mitigate COVID-19 transmission. See Farmer, 511 U.S. at 847; Helling, 509 U.S.

24
             4
              Initially, DSH suspended admissions and focused on developing an emergency plan and
25   infection control protocols to safely treat patients while securing protective equipment and testing
     resources. (ECF No. 6843-1, at 9.) Subsequently, DSH took steps to allow transfers, on a case-
26   by-case basis, considering the risks for each patient. (ECF No. 6949, at 12-13.) CDCR
     developed its movement matrix based on guidance from the Plata Receiver, the Centers for
27   Disease Control and Prevention, and the California Department of Public Health (CDPH)—which
     increased patient transfers to DSH in conjunction with updated guidelines that required case-by-
28   case assessments of COVID risk. (Id. at 13.)
                                                        6
                                                 Defs.’ Resp. Nov. 19, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976 Filed 12/07/20 Page 8 of 12


 1   at 33; DeGidio v. Pung, 920 F.2d 525, 533 (8th Cir. 1990) (finding that prison officials were

 2   deliberately indifferent to inmates’ serious medical needs in failing to prevent and control prison's

 3   tuberculosis epidemic); Dunn v. White, 880 F.2d 1188, 1195 (10th Cir. 1989) (observing that a

 4   failure to protect inmates from HIV-infection may violate Eighth Amendment); Smith v. Sullivan,

 5   553 F.2d 373, 380 (5th Cir. 1977) (housing scabies- and gonorrhea-infected inmates with healthy

 6   prisoners violates Eighth Amendment). On the other hand, Defendants had to adhere to Coleman

 7   Program Guide transfer timelines, subject to limited Court-approved exceptions. CDCR and

 8   DSH swiftly moved to develop transfer protocols that they continuously refined in collaboration

 9   with the Special Master’s experts. As CDCR and DSH were “act[ing] in areas fraught with

10   medical and scientific uncertainties,” this Court must afford “especially broad” latitude rather

11   than presuming harm signaling an Eighth Amendment violation. See S. Bay United Pentecostal

12   Church v. Newsom, No. 19A1044, 140 S.Ct. 1613, 1614 (2020) (Roberts, C.J., concurring).

13   II.   THE PRESUMPTION OF HARM FROM DELAYS IN THE INPATIENT TRANSFER
           TIMELINES IS INCONSISTENT WITH THE PROGRAM GUIDE ADDENDA SETTING
14         FORTH EXCEPTIONS TO THE TIMELINES BASED ON JUSTIFIABLE DELAYS.
15         In December 2017, the Court approved an addendum to the Program Guide that recognized

16   exceptions to the requirement to transfer patients to the intermediate level of care within thirty

17   days from the date of referral. (ECF No. 5750.) The Court ordered the parties to develop a

18   policy that explicitly provided for departures from the Program Guide. (ECF No. 5610.) After

19   months of negotiation, the parties and the Special Master agreed on exceptions under the

20   Addendum to 12.11.2101 (A) PIP Policy and Procedure Referral and Admission. (ECF No.
21   5744.) Each month for over three years, Defendants have been reporting patients transfer outside

22   of the required thirty-day timeline to the Court.5 The record is devoid of any evidence or

23   acknowledgment in the policy or in the Court’s orders approving and ordering the Addendum that

24   patients who were transferred under an exception were presumed to have suffered harm as a result

25   of the delayed transfer.

26
27          5
             See ECF Nos. 5636, 5647, 5664, 5684, 5715, 5731, 5751, 5757, 5789, 5804, 5819, 5827,
     5837, 5856, 5882, 5923, 5960, 6004, 6046, 6072, 6090, 6110, 6128, 6152, 6198, 6222, 6245,
28   6286, 6342, 6394, 6423, 6446, 6470, 6505, 6611, 6670, 6719, 6762, 6823, 6867, 6912, and 6956.
                                                   7
                                                 Defs.’ Resp. Nov. 19, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976 Filed 12/07/20 Page 9 of 12


 1         The Program Guide Addendum implicitly recognizes that conditions or situations exist that

 2   outweigh the need for complying with the Program Guide timelines for placing a patient in an

 3   inpatient bed. A presumption of constitutional harm whenever a patient is not transferred to an

 4   intermediate care program within thirty days from referral cannot be reconciled with the April 19,

 5   2017 order that recognized the need for reasonable delays in the transfer timelines. The parties

 6   and the Special Master worked for months to identify those reasonable delays, and determined

 7   that acceptable reasons for delaying transfer to an inpatient bed include when a patient refuses to

 8   be transferred to inpatient care, the placement of a patient at a prison to attend court proceedings

 9   and the retention of a patient at a prison to obtain or complete medical treatment that the patient

10   cannot receive at the inpatient program. (ECF No. 5744 at 5-6.) Each exception allows for the

11   suspension of the transfer timelines pending resolution of the exception. (Id.) Other than in the

12   circumstance of a patient refusing inpatient care, there are no outer limits placed on the delays

13   allowed under the exceptions. Given the absence of a presumption of harm in the case of court-

14   sanctioned delays under the Addendum, there is similarly no justification to presume harm from

15   delays attributed to an unprecedented tragedy such as COVID-19 pandemic. All of the same

16   balancing of risks and other safeguards under the Addendum are applied to the delays attributed

17   to the pandemic, and have been exercised by Defendants in evaluating inpatient transfers to DSH.

18         Indeed, the Court found that exceptions applied to the initial suspension of transfers to DSH

19   inpatient facilities in March 2020, and did not ascribe a harm to that action that occurred over

20   eight months ago now. (ECF No. 6639 at 11.) Defendants have shown that there is no clearer
21   circumstance than a world-wide pandemic to justify the application of the unusual circumstance

22   exception to the inpatient transfer timelines. Any contrary position flouts the public health

23   directives guiding Defendants’ policies designed to safeguard the Coleman class from COVID-19

24   exposure and disregards the harm posed to class members by catching COVID-19 and suffering

25   serious and potentially fatal symptoms.

26
27

28
                                                       8
                                                 Defs.’ Resp. Nov. 19, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976 Filed 12/07/20 Page 10 of 12


 1    III. THE COURT CANNOT PRESUME HARM BECAUSE DEFENDANTS MAY USE OTHER
           MEANS TO ADDRESS ANY NON-COMPLIANCE WITH PROGRAM GUIDE TIMELINES.
 2

 3          Even if this Court determines that delaying transfers beyond Program Guide timelines
 4    because of an unprecedented and ongoing global pandemic is presumptively a constitutional
 5    violation, the Court still cannot presume that class members are harmed by these delays. Because
 6    Defendants have alleviated any harm, or abated it entirely, through other means, the Court must
 7    evaluate, based on particularized evidence, whether Defendants’ efforts to abate harm through
 8    other ways were successful. See Glover v. Johnson, 138 F.3d 229, 243 (6th Cir. 1998) (holding
 9    that defendants must be allowed to demonstrate that they have remedied underlying constitutional
10    violations even without compliance with remedial orders). Presuming harm solely from
11    Defendants’ failure to comply with Program Guide timelines undermines this foundational
12    principle and is inconsistent with the PLRA. See Hadix v. Johnson, 228 F.3d 662, 670-71 (6th
13    Cir. 2000) (“The fundamental problem with the district court’s order is that it focused not on the
14    inquiry required by the [Prison Litigation Reform Act], but rather on the question whether the
15    consent decree had been substantially complied with.”). The October 23 hearing did not call for
16    this evidence, as the Court’s three narrow questions made no mention of alleged patient harm.
17    The Court has now asked an entirely new question—after the close of evidence—concerning
18    whether harm should be presumed, inviting new evidence to which Defendants have objected.6
19    And it’s exclusively to Defendants’ prejudice.
20          The questions asked at the hearing and in the recent minute order are fundamentally
21    different. To the extent that Plaintiffs attempt to yet again submit evidence from Dr. Stewart
22    demonstrating alleged harm to patients from delayed transfers, and this evidence is admitted by
23    the Court, Defendants submit expert and clinician declarations showing that Dr. Stewart’s
24    opinions are unsupported and overgeneralized, that Defendants acted ethically in weighing the
25
             6
                Plaintiffs attempted to introduce evidence of alleged harm from delayed inpatient
26    transfers through Dr. Pablo Stewart, but his opinions and testimony were properly excluded.
      (10/23/20 Hrg. Tr. at 270:9 – 271:11.) After evidence closed, Plaintiffs improperly submitted a
27    voluminous declaration from Dr. Stewart containing his anticipated testimony, to which
      Defendants objected. (ECF No. 6948-1.) None of Dr. Stewart’s testimony should be considered
28    in evaluating the questions posed at the October 23 inpatient transfers hearing.
                                                        9
                                                 Defs.’ Resp. Nov. 19, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976 Filed 12/07/20 Page 11 of 12


 1    harms of transferring patients to DSH facilities during a pandemic, and that patients did not suffer

 2    harm while awaiting transfer to DSH inpatient beds. (See, e.g., Scott Decl. ¶¶ 33-34; Meyer Decl.

 3    ¶ 15; Kheriaty Decl. ¶¶ 16-21; Stahl Decl. ¶¶ 11, 29-30; Mehta Decl. ¶¶ 3-4, 16-17.) To be clear,

 4    Defendants restate all prior objections to late-filed evidence in conjunction with the hearing.

 5           Dr. Stewart maintains that the 55 patients previously awaiting transfer to DSH were

 6    suffering potential irreparable harm by this delay of transfer. (Kheriaty Decl. ¶ 14.) He claims

 7    that some of these patients are suffering from major depression and psychotic disorders, which

 8    require inpatient treatment. (Id.) This analysis is incorrect—the medical records show that these

 9    patients can and are being treated by CDCR psychiatrists and psychologists adept at treating

10    depression, psychotic disorders, and other mental illnesses with safe and effective medication and

11    psychotherapeutic interventions. (Id. at ¶ 15; see Meyer Decl. ¶ 10 (finding that Patient 10

12    remained psychiatrically stable awaiting transfer, was appropriately prescribed clozapine,

13    received biweekly hematological monitoring and treatment for constipation and drooling that may

14    occur with clozapine, and subsequently, was eager to return to his dorm as an EOP); Scott Decl. ¶

15    33 (opining that a transfer to DSH for diagnostic clarification was not indicated as asserted by Dr.

16    Stewart, when such a clarification could be properly provided at CDCR and asserting that a

17    finding of harm awaiting transfer was “grossly misleading” as contemporaneous records showed

18    that Patient 3’s symptoms of depression, suicidality, auditory hallucinations, and paranoia

19    improved to the extent he was “active and engagement” in attending group therapy); Stahl Decl.

20    ¶¶ 24-27 (finding that Dr. Stewart’s reading of the record missed that Patient 38 had a history of
21    feigning exaggerated psychiatric symptoms to obtain a transfer to his preferred setting at DSH

22    and because the record did not support serious illness, a finding of cognizable harm was not

23    sustainable).) Accordingly, a presumption of harm from delayed inpatient transfers is

24    unwarranted and unsupported by clinical records.

25                                             CONCLUSION
26          The Court’s request for supplemental briefing raises, for the first time, a question of
27    presumed harm from delayed transfers. However, the Court cannot and should not presume such

28    harm where patients are undeniably receiving care while awaiting for transfer.
                                                    10
                                                  Defs.’ Resp. Nov. 19, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6976 Filed 12/07/20 Page 12 of 12


 1    Dated: December 7, 2020                    Respectfully Submitted,

 2                                               XAVIER BECERRA
                                                 Attorney General of California
 3                                               ADRIANO HRVATIN
                                                 Supervising Deputy Attorney General
 4
                                                 /S/ ELISE OWENS THORN
 5                                               ELISE OWENS THORN
                                                 Deputy Attorney General
 6                                               Attorneys for Defendants

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                            11
                                       Defs.’ Resp. Nov. 19, 2020 Order (2:90-cv-00520 KJM-DB (PC))
